Citation Nr: 0735561	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  99-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1981, for the award of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.  The appellant is his legal guardian.

On December 18, 2002, the Board entered a decision denying 
entitlement to an earlier effective date for the assignment 
of a 100 percent schedular rating for the veteran's service-
connected schizophrenia.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in a January 2006 order, vacated the 
Board's decision and dismissed the appeal before the Court.  
The judgment of the Court was entered in March 2006.



FINDINGS OF FACT

1.  The issue concerning the effective date assigned for the 
award of the percentage schedular ratings for the veteran's 
service-connected schizophrenia, was the subject of final 
rating decisions dated in June 1968, in February 1977, in 
February 1979, and in February 1982.

2.  The issue concerning entitlement to an effective date 
earlier than September 1, 1981, for the award of a 100 
percent schedular rating for schizophrenia has not been 
raised in a proper motion, such as a motion for reversal or 
revision of the prior final decisions based on clear and 
unmistakable error.

3.  Pursuant to an order of January 5, 2006, the Court 
vacated the Board's decision of December 18, 2002, which has 
the legal effect of nullifying that decision.


CONCLUSION OF LAW

Because the veteran failed to properly raise the claim of 
entitlement to an effective date earlier than September 1, 
1981, for the award of a 100 percent schedular rating for 
schizophrenia, given the finality of the prior rating 
decisions, the Board has no jurisdiction to adjudicate the 
merits of this claim.  38 U.S.C.A. §§ 501, 5109A, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006) and 
implemented in part at 38 C.F.R § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, however, neither the duty to notify nor the 
duty to assist provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As this is 
the case in the present appeal, no further discussion of the 
VCAA is necessary.

In the present case, service connection was initially granted 
for schizophrenia in a June 1968 rating decision, with a 30 
percent evaluation effectuated as of March 1968.  In February 
1977, the RO increased this evaluation to 50 percent as of 
January 1976.  In February 1979, the evaluation was increased 
to 70 percent as of October 1978.  Finally, in February 1982, 
the evaluation was increased to 100 percent as of September 
1981.

In November 1999, after all prior VA rating decisions had 
become final, the veteran requested that he be granted an 
earlier effective date, back to 1968, for his award of a 100 
percent disability rating.  He indicated that the reason he 
was requesting his "back pay" at that time was "because I 
was afraid to pursue the issue of back pay when I was awarded 
my 100% [disability rating] back to 1993.  I thought that if 
I pursued my compensation benefits back to 1968, that [VA] 
would award me nothing."   

As noted by the Court in its January 2006 order, it is clear 
from the record: (1) that the veteran sought an effective 
date earlier than September 1981 for the award of a 100 
percent evaluation for schizophrenia, (2) that the Board 
treated his arguments as an original claim for an earlier 
effective date based on the existence of a prior 
unadjudicated informal claim for an increased rating, and (3) 
that the Board denied that claim.

In appealing the Board's decision, and as noted by the Court, 
the veteran's prior counsel argued only that VA failed to 
comply with the notice requirements of 38 U.S.C.A. § 5103(a) 
by not informing him of the evidence necessary to 
substantiate his claim for an earlier effective date.  
Specifically, he asserted that VA failed to notify the 
veteran that proving the existence of a prior unadjudicated 
informal claim for an increased rating was one way to 
establish entitlement to an earlier effective date for the 
award of 100 percent.  

In its January 2006 order, the Court noted a similarity in 
the factual of the circumstances of the veteran's case and 
those of Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).  In that case, the veteran sought an earlier effective 
date for the award of a total disability rating based upon 
individual unemployability, alleging that, in prior final 
decisions in which a lower rating was assigned, VA would have 
assigned the total disability rating had it not failed to 
consider a pending informal claim for it.  Id. at 1279-80; 
see Andrews v. Principi, 18 Vet. App. 177, 179 (2004).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that such a challenge to prior final 
VA decisions was properly made by moving to revise those 
decisions on the basis that VA's failure to consider the 
informal claim was clear and unmistakable error.  Id. at 1281 
(citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001)).  The Court noted that it followed from the Federal 
Circuit's holding that any allegation that VA, in a prior 
final decision, failed to consider an informal claim for an 
increased rating must be raised in a motion for revision 
based on clear and unmistakable error and that it would be 
improper to raise such an allegation in any other manner, for 
example as a claim for an earlier effective date.  

In applying these concepts to the case at hand, the Court 
noted that it appeared that the veteran appeared to have 
argued the prior failure of an informal claim for an 
increased rating in at least one of two ways: by a motion for 
revision based upon clear and unmistakable error or by a 
"claim" for an earlier effective date.  To the extent that 
he properly raised that argument to VA through a motion to 
revise a prior final decision on the basis of clear and 
unmistakable error, the Court found that he had not persisted 
in that argument and consequently had abandoned that 
approach.  See Grivois v. Brown, 6 Vet. App. 136, 138 (1994) 
(holding that issues or claims not argued on appeal are 
considered abandoned).  Notably, the Board did not address 
the issue of clear and mistakable error, and the veteran had 
not argued to the Court that its failure to do so was error.  
Moreover, the only argument that the veteran had raised to 
the Court was that VA failed to satisfy the notice 
requirements of 38 U.S.C.A. § 5103(a).  However, the Court 
noted that this law could not be properly raised in the 
context of a motion for revision based upon clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc) (holding that the requirements of 
38 U.S.C.A. § 5103(a) do not apply to motions for revisions 
based upon clear and unmistakable error).

Therefore, to the extent that the veteran raised an original 
claim for an earlier effective date, the Court relied on the 
Federal Circuit's ruling in Andrews and determined that it 
was improper both for the veteran to have raised such a claim 
and for the Board to have addressed it.  Id. at 1281.  
Accordingly, the Court vacated the December 18, 2002, 
decision by the Board and dismissed the appeal.

In light of the Court's ruling regarding the effective date 
claim, the Board must find that there is no properly raised 
claim before the Board.  The Board observes the Court's 
discussion concerning the possibility of a motion for 
reversal or revision of a prior final rating decision based 
on clear and unmistakable error.  However, the Court's ruling 
and the veteran's arguments reflect that such a matter is not 
presently in front of the Board, although the veteran may 
raise a specific allegation of clear and unmistakable error 
in an otherwise final rating decision as a separate matter 
before the Agency of Original Jurisdiction (AOJ).

Because the veteran failed to properly raise his claim of 
entitlement to an effective date earlier than September 1, 
1981, for the award of a 100 percent schedular rating for 
schizophrenia, given the finality of the prior rating 
decision, the Board lacks jurisdiction over this matter; and 
the appeal is dismissed.  See 38 C.F.R. § 20.101 (2007).


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


